
	

113 HR 1931 IH: Employees of America Streamlining for Your Savings Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1931
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Fleischmann (for
			 himself, Ms. Norton,
			 Mrs. Blackburn,
			 Mrs. Brooks of Indiana,
			 Mr. Rodney Davis of Illinois,
			 Mr. Jones, and
			 Mr. Benishek) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to enhance the
		  authority under which Federal agencies may pay cash awards to employees for
		  making cost saving disclosures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employees of America Streamlining for
			 Your Savings Act of 2013 or the EASY Savings Act of 2013.
		2.Enhancement of
			 authority to make cash awards to employees for cost saving disclosures
			(a)In
			 generalSection 4512 of title 5, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting or identification of surplus funds
			 or unnecessary budget authority after
			 mismanagement;
					(B)in paragraph (2),
			 by inserting or identification after disclosure;
			 and
					(C)in the matter
			 following paragraph (2), by inserting or identification after
			 disclosure; and
					(2)by adding at the
			 end the following:
					
						(c)The Inspector
				General of an agency or other agency employee designated under subsection (b)
				shall refer to the Chief Financial Officer of the agency any potential surplus
				funds or unnecessary budget authority identified by an employee under
				subsection (a), along with any recommendations of the Inspector General or
				other agency employee.
						(d)(1)If the Chief Financial Officer of an agency
				determines that rescission of potential surplus funds or unnecessary budget
				authority, identified by an employee under subsection (a), would not hinder the
				effectiveness of the agency, the head of the agency shall transfer the amount
				of the surplus funds or unnecessary budget authority from the applicable
				appropriations account to the general fund of the Treasury, except as provided
				in subsection (e).
							(2)Title X of the Congressional Budget
				and Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) shall not apply to
				transfers under paragraph (1).
							(3)Any amounts transferred under
				paragraph (1) shall be deposited in the Treasury and used for deficit
				reduction, except that in the case of a fiscal year for which there is no
				Federal budget deficit, such amounts shall be used to reduce the Federal debt,
				in such manner as the Secretary of the Treasury considers appropriate.
							(e)The head of an
				agency may retain not more than 10 percent of any amounts which (but for this
				subsection) would otherwise be transferred to the general fund of the Treasury
				under subsection (d), representing surplus funds or unnecessary budget
				authority identified by an employee under this section, for the purpose of
				paying a cash award to such employee in accordance with subsection (a).
						(f)(1)The head of each agency
				shall submit to the Director of the Office of Personnel Management an annual
				report regarding—
								(A)each disclosure of fraud, waste, or
				mismanagement or identification of surplus funds or unnecessary budget
				authority, made under subsection (a) by an employee of the agency, which is
				determined by the agency to have merit;
								(B)the total savings achieved through
				disclosures and identifications described in subparagraph (A); and
								(C)the number and amount of cash awards
				by the agency under subsection (a).
								(2)The Director of the Office of
				Personnel Management shall submit to Congress and the Government Accountability
				Office an annual report on Federal cost saving and awards based on the reports
				under paragraph (1).
							(3)The Director of the Office of
				Personnel Management shall—
								(A)ensure that the cash award program of
				each agency complies with this section; and
								(B)submit to Congress an annual
				certification indicating whether the cash award program of each agency complies
				with this section.
								(g)(1)The head of each agency
				shall include the information described in subsection (f)(1) in each budget
				request of the agency submitted to the Office of Management and Budget as part
				of the preparation of the budget of the President submitted to Congress under
				section 1105(a) of title 31.
							(2)Not later than 3 years after the date
				of enactment of the EASY Savings Act of
				2013, and every 3 years thereafter, the Comptroller General shall
				submit to Congress a report on the operation of the cost savings and awards
				program under this section, including recommendations for any legislative
				changes which the Comptroller General considers
				appropriate.
							.
				(b)Prohibition
				(1)In
			 generalSection 4509 of title 5, United States Code, is amended
			 to read as follows:
					
						4509.Prohibition of
				cash award to certain officers
							(a)DefinitionFor
				purposes of this section, the term agency refers to any agency
				within the meaning of section 551(1) or 4501(1).
							(b)ProhibitionAn
				officer may not receive a cash award under this subchapter if such
				officer—
								(1)is the head of an
				agency;
								(2)serves in—
									(A)a position under
				section 5312 (relating to positions at level I of the Executive Schedule);
				or
									(B)a position for
				which the compensation is set in statute by reference to section 5312 or level
				I of the Executive Schedule; or
									(3)is a voting member
				of an independent
				establishment.
								.
				(2)Clerical
			 amendmentThe analysis for chapter 45 of title 5, United States
			 Code, is amended by striking the item relating to section 4509 and inserting
			 the following:
					
						
							4509. Prohibition of cash award to certain
				officers.
						
						.
				
